DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasaki (JP2004-050164A).
Sasaki discloses in Figs. 1-11, a paper shredder motor (19) coupled to a fan shaft; an enclosure (5) surrounding the paper shredder motor and having selected input (32) and selected output vents disposed to control airflow (C) to the paper shredder motor; a fan (F) coupled to the fan shaft and in communication with the selected input vent or the selected output vents, wherein when the paper shredder motor (19) is operating, the fan to generates a differential air pressure between the selected input vent and the selected output vents and wherein heat is removed from the motor. (Sasaki, Figure 9, Abstract, Paragraphs 4, 7-8, and 15- 16). Additionally, Sasaki discloses a fan that is an input fan (F), insufflating air into an input vent (32) and across the motor. (Sasaki, Figure 9, Abstract, Paragraphs 4, 7-8, and 15- 16), a fan (9) that is an output fan, extracting air through the output vents and across the motor (19). (Sasaki, Figure 9, Abstract, Paragraphs 4, 7-8, and 15-16), a blower input fan (F) and a blower output fan (9) and in respective communication with the input vent and the output vents. (Sasaki, Figure 9, Abstract, Paragraphs 4, 7-8, and 15-16) wherein the fan assembly creates a pressure differential between the input air path and the output air path, and wherein the pressure differential (H1) causes air to be forced across the motor such that the motor is cooled. (Sasaki, Paragraph 16) and the enclosure end having vent hole (32) defining an input air path is coupled to the fan assembly (F). (Sasaki, Figure 9, Abstract, Paragraphs 4, 7-8, and 15-16) wherein the enclosure (5) end having vent holes defining an output air path is coupled to the fan assembly (9). (Sasaki, Figure 9, Abstract, Paragraphs 4, 7-8, and 15-16).
Sasaki fails to disclose a duty cycle of greater than 50% and more than one input vent. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a duty cycle of greater than 50%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (Also note that paragraph 17 states that because of the heat discharge means of the paper shredder, the shredder can do prolonged operation). It would have been obvious to have more than one input vent, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ.
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sasaki in view of Ho (US 2006/0172686) and in further view of Lo (U.S. Publication No. 2004/0188553).
Sasaki discloses most of the elements of these claims but for a speed increasing gearing coupled to the shredder blade shaft; and the fan shaft is coupled to the speed increasing gearing, wherein the rotational speed of the fan is greater than the rotational speed of the paper shredder motor and a reduction gearing coupled to the paper shredder motor.
Ho teaches the concept of a speed increasing gearing coupled to the shredder blade shaft, and fan shaft is coupled to the speed increasing gearing (300, 302, 400, 401); wherein the rotational speed of the fan is greater than the rotational speed of the paper shredder motor. (Ho, Figure 1, Paragraphs 10). It would have been obvious to include in the device of Sasaki a speed increasing gearing coupled to the shredder blade shaft; and a fan shaft that is coupled to the speed increasing gearing, wherein the rotational speed of the fan is greater than the rotational speed of the paper shredder motor as taught by Ho for the purpose of having a more forceful application of air to cool the motor. (Ho, Paragraph 10).
The modified device of Sasaki has all aspects of the aforementioned invention except a reduction gearing coupled to the paper shredder motor. Lo teaches a reduction gearing (43) coupled to the paper shredder motor (41). (Lo, Figure 3, Paragraph 14). It would have been obvious to further have in the modified device of Sasaki a reduction gearing coupled to the paper shredder motor as disclosed by Lo for the purpose of lowering the output speed of the cutter assemblies. (Lo, Paragraph 14).
Additionally, Ho teaches a motor (100) with vents (102) on the motor. (Ho, Figure 2, Paragraphs 10- 11). It would have been obvious to have inlet vents on the motor in the device of Sasaki as taught by Ho for the purpose of optimizing the cooling effect of the motor by dispersing heat from the motor. (Ho, Figure 2, Paragraph 11).
7.	 Claims 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sasaki view of Ho and Lo as applied to claim 5 above and further in view of Panuccio (US 2008/0092561).

The modified device of Sasaki has all aspects of the aforementioned invention except a fan tube disposed between the fan and the selected motor inlet vents, the fan tube directing a forced air current to the motor from the fan.
Panuccio teaches the concept of a fan tube directing forced air current. (Panuccio, Claim 8). It would have been obvious to further have in the modified device of Sasaki a fan tube to direct forced air current as taught by Panuccio for the purpose of having a forced air flow to the motor for more efficient cooling of the motor. (Panuccio, Claim 8).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a paper shredder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725